Citation Nr: 1143468	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hip disability on a direct-incurrence basis.

2.  Entitlement to service connection for bilateral hip disability, as secondary to service-connected radiculopathy of the right and left lower extremities, degenerative arthritis of the lumbar spine, and right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board in October 2009 and July 2010.  In October 2009, the Board remanded the case to provide the appellant with an opportunity to attend a Travel Board hearing.  In April 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the mandates of the July 2010 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2010 remand, the Board found that a May 2008 VA examination was inadequate and requested a new VA opinion to determine whether it is at least as likely as not that the appellant's left or right hip disability is caused, or chronically aggravated, by his service-connected radiculopathy of the left and right lower extremities, degenerative arthritis of the lumbar spine, internal derangement of the right knee, or patellofemoral syndrome of the left knee.  The appellant was provided with a VA examination in September 2010.  However, the Board finds that the September 2010 VA opinion is inadequate.  

The September 2010 VA examiner opined that it was less likely as not that the right hip condition was caused or permanently aggravated by service-connected bilateral lower extremity radiculopathy, degenerative disc disease of the lumbar spine, or bilateral knee conditions.  The VA examiner stated the clinical examination of the right hip was essentially normal.  Minor variations in the range of motion were normal from individual to individual.  In the absence of other objective findings, the VA examiner stated that minor loss of motion was nondiagnostic.  The VA examiner stated that X-ray changes of mild developmental dysplasia of the acetabulum were most likely congenital and therefore less likely as not aggravated by service-connected conditions.  The VA examiner did not provide a rationale for her opinion that the mild developmental dysplasia of the acetabulum was less likely as not aggravated by the service-connected conditions.  Consequently, the VA examiner's opinion is inadequate in regard to the appellant's right hip condition.

The September 2010 VA examiner further opined that it was less likely as not that the left hip condition was caused or permanently aggravated by service-connected bilateral lower extremity radiculopathy, lumbar spine degenerative disc disease, or bilateral knee conditions.  The VA examiner stated that clinical examination of the left hip was essentially normal.  She stated that minor variations in range of motion were normal from individual to individual.  The VA examiner stated that X-ray changes which showed mild degenerative joint disease were at least as likely as not caused by normal age-related degenerative change.  The VA examiner did not provide a rationale for her opinion that the mild degenerative joint disease was at least as likely as not caused by normal age-related degenerative change.  Consequently, the VA examiner's opinion is also inadequate in regard to the appellant's left hip condition.

The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the September 2010 VA examiner did not provide adequate rationales for her opinions, the case must be remanded for a new VA opinion.  

As noted in the July 2010 remand, the appellant previously filed a claim for entitlement to service connection for a bilateral hip disorder in July 1996.  The claim was denied in a January 1997 rating decision.  As the appellant did not appeal the decision, it became final.  The appellant filed a claim for service connection for a bilateral hip disorder, due to his service-connected spine disability and bilateral lower extremity radiculopathy in April 2008.  As the issue of secondary service connection for a bilateral hip condition was not considered by the RO in its unappealed July 1996 rating decision, it is considered a new claim.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  At the time of the July 2010 remand, the issue of service connection on a direct-incurrence basis had not been raised by the appellant or the record.  In a July 2011 statement, the appellant stated that his condition in his hip could very well have been caused at the same time as his knee injury.  He indicated that his knee injury was caused by a fall in service.  Consequently, the appellant has raised the issue of entitlement to service connection for a bilateral hip disability on a direct-incurrence basis.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that the Board "commits error in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record."  Roberts v. Shinseki, 23 Vet. App. 416, 431 (2010); citing Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  As the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hip disability on a direct-incurrence basis has not been addressed by the RO, the claim must be remanded for adjudication.


Accordingly, the case is REMANDED for the following action:

1. Request a medical opinion to determine whether it is at least as likely as not that the appellant's left or right hip disability is caused, or chronically aggravated by, his service-connected radiculopathy of the left and right lower extremities, degenerative arthritis of the lumbar spine, internal derangement of the right knee, or patellofemoral syndrome of the left knee.

The VA examiner should specifically provide opinions as to whether the X-ray changes of mild developmental dysplasia in the right hip and/or the mild degenerative joint disease in the left hip were caused, or chronically aggravated by, his service-connected radiculopathy of the left and right lower extremities, degenerative arthritis of the lumbar spine, internal derangement of the right knee, or patellofemoral syndrome of the left knee.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, adjudicate the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hip disability, on a direct-incurrence basis, and readjudicate the issue of entitlement to service connection for bilateral hip disability, as secondary to service-connected radiculopathy of the right and left lower extremities, degenerative arthritis of the lumbar spine, and right and left knee disabilities.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


